Hodges, J.
1. It was not error to allow a justice of the peace to testify as to the contents of a fi. fa. from his court, after he had testified with reference to the original fi. fa. as follows: “I haven’t been able to find it, the execution. I have looked where I usually keep them,— *503everywhere, as far as I had time to look. I looked at the place I usually keep them; ” and that he thought it was lost. It being shown that a proper search for the original fi. fa. was made, and that it could not be found, and was lost or destroyed, oral testimony as to its contents was admissible.
Decided July 29, 1916.
Accusation of cheating and swindling; from city CQurt of Carroll-ton — Judge Beall. April 19, 1916.
Boylcin & Robinson, for plaintiff in error.,
G. E. Roop, solicitor, contra.
2. Under the facts stated above, the alias fi. fa. admitted'in evidence was not inadmissible upon the ground that it was “not shown that the code section as to filing an affidavit, necessary before an alias could issue, was complied with.” The presumption of law is that the magistrate issuing the alias fi. fa. complied with the law.
3. On the trial of one charged with a violation of section 714 of the Penal Code, as to deceiving in regard to the existence of a lien, the court is not required to instruct the jury as to what is a 'valid lien. The court admitted in evidence oral testimony as to the contents of the lost • original fi. fa., and admitted the alias fi. fa.', and this amounted to a ruling that the judgment and the fi. fa. issued against the defendant • constituted a valid lien.
4. The court admitted in evidence a contract signed by Gr. Y. Parlier and O. D. Portwood, in which Parlier agreed to build a house for Portwood. It was not error to exclude, on objection by the State, testimony offered for the purpose of showing that the contract'was made with Portwood for Mrs. Portwood, and was really a contract between Parlier and Mrs. Portwood, and that the buggy, as to which it was alleged the false representation was made, was hers and was paid on this contract • by her.
5. The judgment was not contrary to the law and evidence.

Judgment affirmed,.